United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
DEPARTMENT OF THE AIR FORCE, SHAW
AIR FORCE BASE, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1024
Issued: March 12, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 23, 2018 appellant, through counsel, filed a timely appeal from a December 13,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the December 13, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP abused its discretion by denying appellant’s request for
authorization of implant neuroelectrodes, a spine generator, and a neurostimulator.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On July 26, 2012 appellant, then a 47-year-old high voltage electrician, filed a traumatic
injury claim (Form CA-1) alleging that on July 25, 2012 he slipped and fell on a bucket cover
injuring his tail bone while in the performance of duty. He stopped work on July 25, 2012 and
returned to full-time limited-duty employment on August 1, 2012. OWCP accepted the claim for
a contusion and sprain of the sacrum, and a contusion and sprain of the coccyx. It subsequently
expanded acceptance of the claim to include a back contusion, a buttock contusion, an aggravation
of degeneration of a lumbar intervertebral disc, other specified disorder of the coccyx, an
aggravation of lumbosacral radiculitis, and an aggravation of lumbosacral spondylosis without
myelopathy.
An electromyogram (EMG) dated December 9, 2015 revealed active chronic right S1
radiculopathy.
On January 19, 2016 Dr. Michael T. Warrick, a Board-certified anesthesiologist, evaluated
appellant for continued lower back pain and numbness radiating down the right leg. He noted that
the EMG had confirmed S1 radiculopathy. Dr. Warrick diagnosed lumbar radiculopathy, lumbar
spondylosis, and chronic pain syndrome. He opined that appellant had chronic lumbar and leg
pain without a surgically correctable lesion. Dr. Warrick recommended neurostimulation for longterm pain relief and functional restoration.
In a medical authorization record dated January 27, 2016, Dr. Warrick requested
authorization for neuroelectrodes and neurostimulation implantation.
On January 27, 2016 OWCP notified Dr. Warrick that his request for authorization of the
neuroelectrodes and neurostimulation implantation could not be approved at that time. It indicated
that the evidence then of record was insufficient to authorize the proposed surgery because the
requested treatment did not appear to be medically necessary for and/or causally related to the
accepted conditions.
OWCP requested that a district medical adviser (DMA) address whether the requested
surgical authorization for neuroelectrodes and neurostimulation implantation was warranted and
necessitated by the accepted conditions.
In a February 3, 2016 report, Dr. Nizar Souayah, a Board-certified neurologist serving as
a DMA, reviewed the medical evidence of record and opined that neuroelectrodes and
4

Docket No. 13-0164 (issued March 28, 2013) (the Board affirmed the denial of the claim, which was ultimately
accepted).

2

neurostimulation implantation was not medically necessary. He referenced the “Medical
Treatment Utilization Schedule” which recommended spinal cord stimulators for patients where
less invasive procedures had failed or were contraindicated for conditions. Dr. Souayah also
referenced state workers’ compensation guidelines which recommended a spinal cord stimulator
(SCS) for those with failed back syndrome or persistent severe disabling back pain despite
conventional nonsurgical treatments. He noted that a thorough psychological evaluation must be
performed prior to such a procedure. Dr. Souayah opined that there was no documentation that
appellant had any of the above indications for a SCS. He related that, “There is no evidence of
failed previous surgery, radiculopathy, or true neuropathic pain. There is no documentation of the
outcome of the lumbar facet injection performed on December 2, 2016. There is no clear evidence
of failure of more conservative therapies, including physical therapy and pain medications with
good compliance.”
On February 16, 2016 OWCP notified Dr. Warrick that his request for authorization of the
neuroelectrodes and neurostimulation implantation could not be approved at that time. It indicated
that the evidence was insufficient to authorize the proposed surgery because the requested
treatment did not appear to be medically necessary for and/or causally related to the accepted
conditions. OWCP provided Dr. Warrick with a copy of the DMA’s report and requested that he
review and submit additional medical documentation.
In a report dated March 2, 2016, Dr. Warrick provided additional information in support
of his request for authorization for a SCS trial. He noted that appellant had sustained a work injury
on July 25, 2012 when he fell five feet down onto metal. Since that time appellant had chronic
back pain and progressive right leg pain. His condition was conservatively managed for over two
years using oral medications and injections which provided marginal relief. Dr. Warrick
diagnosed lumbar radiculopathy and chronic pain syndrome. He indicated that neurodiagnostic
tests had confirmed chronic irreversible S1 nerve damage in his back affecting his right leg.
Dr. Warrick advised that a SCS trial was an effective treatment for chronic nerve pain from
radiculopathy. He opined that this treatment modality would provide substantial relief of pain
beyond current treatment and restore appellant’s ability to work with reduced restrictions.
On March 17, 2016 OWCP requested that a DMA address whether the requested surgery
authorization for neuroelectrodes and neurostimulation implantation was warranted and
necessitated by the accepted conditions. It provided Dr. Warrick’s report dated March 2, 2016 for
review.
In an April 22, 2016 report, DMA Dr. Souayah noted that there was no clear documentation
that appellant had exhausted all conservative therapies, including a trial of pain medication,
without improvement. Additionally, he advised that there was no evidence that a successful
temporary trial of a SCS had been attempted, noting that an indication for approval of stimulator
implantation was a temporary trial demonstrating relief from pain by 50 percent, functional
improvement, and reduced use of medication. Dr. Souayah further noted that there was no
documentation that appellant had received psychological clearance for the SCS implantation.
On May 9, 2016 Dr. Warrick performed the SCS trial. He diagnosed lumbar radiculitis,
disorder of the coccyx, lumbosacral spondylosis without myelopathy, lumbago, chronic pain
syndrome, lumbar radiculopathy, and degenerative joint disease of the spine. Dr. Warrick noted
findings of back pain, difficulty walking, numbness, and tingling.

3

In a May 16, 2016 report, Dr. Warrick indicated that appellant had received the SCS trial
on May 9, 2016 with an improvement in back pain. He noted appellant took Hydrocodone which
provided good relief and he was in full compliance. Dr. Warrick diagnosed lumbar radiculitis,
disorder of the coccyx, lumbosacral spondylosis without myelopathy, lumbago, chronic pain
syndrome, lumbar radiculopathy, and degenerative joint disease of the spine. He advised that
appellant had over 75 percent relief with the SCS trial and recommended a permanent SCS implant.
On June 8, 2016 OWCP notified appellant that his request for authorization of the
neuroelectrodes and neurostimulation implantation could not be approved at that time. It indicated
that the evidence was insufficient to authorize the proposed surgery because the requested
treatment did not appear to be medically necessary for and/or causally related to the accepted
conditions. OWCP noted that, on April 22, 2016, the DMA had reviewed the claim and found that
he had not shown a successful SCS trial, an adequate trial with pain management, or psychological
clearance. It indicated that no further action would be taken on his request.
In a medical authorization record dated June 8, 2016, Dr. Warrick requested authorization
for neuroelectrodes and neurostimulator implantation.
On June 16, 2016 Dr. Warrick noted that he had treated appellant since 2012. He indicated
that a SCS trial in May 2016 was successful, but that he was unable to permanently implant a SCS
because of a lack of authorization.
A July 18, 20135 memorandum from Dr. Bryan J. Funke, a flight surgeon Board-certified
in occupational medicine, discussed appellant’s history of a fall at work from a bucket lift truck
on July 25, 2012 and subsequent treatment for sacrococcygeal contusions, chronic low back,
tailbone pain, radicular pain, and paresthesia. He noted that a neurosurgeon had found that
appellant was not a surgical candidate and had referred him for pain management. Dr. Funke
opined that Dr. Warrick had exhausted all conservative measures by performing 10 lumbar
interventions including epidural and facet injections, medial branch blocks, and radio frequency
rhizotomies without lasting relief. He noted that the trial SCS implantation had provided good
relief and functional improvement. Dr. Funke advised that appellant continued to experience low
back and coccyx pain, numbness, and tingling radiating from his buttocks to his right leg in a S1
distribution, and was taking one to three tablets of Hydrocodone daily for pain. He opined that his
physicians had exhausted all conservative treatment and recommended that OWCP approve the
requested surgery.
On July 27, 2016 Dr. Warrick evaluated appellant for recurrent bilateral lumbosacral pain
with radiation and numbness down both legs and into both feet. He noted that appellant had
undergone over 10 lumbar interventions, including epidurals, facet injections, medial branch
blocks, and rhizotomies without long-term relief. Dr. Warrick advised that appellant had engaged
in physical therapy and home exercises, modified his work duties, and received chronic opioid
therapy that had not improved his function sufficiently even with compliance. He again indicated
that appellant was a good candidate for a SCS, noting that he had reported improvement of over
60 percent in pain relief and improved function with a trial of spinal cord stimulation.
By decision dated October 28, 2016, OWCP denied appellant’s request for authorization
for implant neuroelectrodes, a spine generator, and a neurostimulator as the evidence of record did
5

The date of the report appears to be a typographical error and should be July 18, 2016.

4

not support that this procedure was medically necessary to address the effects of the work-related
injury.
On November 7, 2016 appellant requested an oral hearing before an OWCP hearing
representative which was held on June 15, 2017.
In a report dated January 31, 2017, Dr. Warrick noted that appellant had received bilateral
L3-S1 facet injections on October 5, 2016 with more than 50 percent relief in symptoms. He
diagnosed spondylosis of lumbosacral region without myelopathy or radiculopathy and performed
lumbar fact injections at L3-4, L4-5, and L5-S1.
In a July 18, 2017 report, Dr. Warrick disagreed with Dr. Souayah’s opinion regarding the
medical necessity of implantation of a SCS for appellant’s chronic pain. He asserted that the DMA
had contradicted himself when he found that there was no evidence of lumbar radiculopathy in
appellant’s medical records, but noted that appellant had been diagnosed with chronic S1
radiculopathy by EMG performed December 9, 2015. Dr. Warrick further asserted that
Dr. Souayah had found that there was no documentation showing that conservative treatment had
failed as appellant had been complaint with medication and had undergone lumbar facet injections
with only modest relief. He noted that Dr. Souayah had not treated appellant, who he found to be
someone who “pushes himself to perform even with pain.” Dr. Warrick opined that appellant was
a good candidate for SCS implantation, noting that the SCS trial had been effective in reducing
pain and improving function. He asserted that he had “no other option to improve pain and
functionality” and that he was trying to stay productive despite “what would for many people be
debilitating pain.”
By decision dated August 21, 2017, OWCP’s hearing representative affirmed the
October 28, 2016 denial of appellant’s request for authorization of implant electrodes, a spine
generator, and a neurostimulator.
On August 30, 2017 appellant, through counsel, requested reconsideration of the
August 21, 2017 decision and submitted reports from Dr. Warrick dated April 20, 2016 and
July 18, 2017, which were previously of record.
By decision dated December 13, 2017, OWCP denied modification of the August 21, 2017
decision.
LEGAL PRECEDENT
Section 8103(a) of FECA6 provides for the furnishing of services, appliances, and supplies
prescribed or recommended by a qualified physician which OWCP, under authority delegated by
the Secretary, considers likely to cure, give relief, reduce the degree or the period of disability, or
aid in lessening the amount of monthly compensation.7 In interpreting section 8103(a), the Board

6

Supra note 2.

7

5 U.S.C. § 8103(a); see N.G., Docket No. 18-1340 (issued March 6, 2019).

5

has recognized that OWCP has broad discretion in approving services provided under section
8103, with the only limitation on OWCP’s authority is that of reasonableness.8
While OWCP is obligated to pay for treatment of employment-related conditions, appellant
has the burden of proof to establish that the expenditure is incurred for treatment of the effects of
an employment-related injury or condition.9 Proof of causal relationship in a case such as this
must include supporting rationalized medical evidence.10 In order to prove that the procedure is
warranted, appellant must establish that the procedure was for a condition causally related to the
employment injury and that the procedure was medically warranted. Both of these criteria must
be met in order for OWCP to authorize payment.11
OWCP’s procedures provide that, in cases of spinal surgery, it should refer the request to
the DMA for review. Its procedures further provide:
“If the DMA’s opinion on the need for surgery is equivocal or negative, or if it
indicates the need for clinical data not present in the file, the CE [claims examiner]
may choose to prepare the file for a second opinion examination. The CE may
alternatively choose to ask the AP [attending physician] to submit a report which
includes the required clinical data so that the DMA may formulate an opinion on
the medical necessity for surgery. Upon receipt of the AP’s report, the CE should
resubmit the case record to the DMA for comment.”12
ANALYSIS
The Board finds that the case is not in posture for a decision.
On March 2, 2016 Dr. Warrick, appellant’s treating physician, discussed appellant’s
history of a July 25, 2012 employment injury and his subsequent progressive right lower extremity
and back pain. He noted that diagnostic testing had demonstrated irreversible nerve damage at S1
affecting the right leg and recommended an SCS trial to relive his pain and improve his ability to
work.
In reports dated February 3 and April 22, 2016, Dr. Souayah, the DMA, opined that the
evidence of record did not support that the implant neuroelectrodes, spine generator, and
neurostimulator procedure was medically necessary to address the effects of the work-related
injury. He found no clear documentation that Dr. Warrick had exhausted all conservative

8

D.W., Docket No. 19-0402 (issued November 13, 2019); see also Daniel J. Perea, 42 ECAB 214, 221 (1990)
(holding that abuse of discretion by OWCP is generally shown through proof of manifest error, clearly unreasonable
exercise of judgment, or administrative actions which are contrary to both logic, and probable deductions from
established facts).
9

See R.M., Docket No. 19-1319 (issued December 10, 2019); Debra S. King, 44 ECAB 203, 209 (1992).

10

Id.; see also K.W., Docket No. 18-1523 (issued May 22, 2019); Bertha L. Arnold, 38 ECAB 282 (1986).

11

See T.A., Docket No. 19-1030 (issued November 22, 2019); Cathy B. Millin, 51 ECAB 331, 333 (2000).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.10(d)(3) (September 2010).

6

therapies, demonstrated that pain medication had failed to improve appellant’s symptoms, or
shown that a trial of a SCS had provided pain relief of over 50 percent.
On May 9, 2016 Dr. Warrick performed a spinal cord stimulation trial. In a report dated
May 16, 2016, he noted that appellant had experienced an improvement in back pain of over 75
percent relief.
On July 27, 2016 Dr. Warrick opined that the SCS implantation was medically necessary
and that there were no other options to improve appellant’s pain and functionality. He indicated
that he had satisfied the criteria for the implantation of a SCS as he had undergone more than 10
lumbar interventions including epidurals, facet injections, medial branch blocks, and rhizotomies
which had failed to provide long-term relief. Dr. Warrick advised that appellant had participated
in physical therapy and home exercises programs, and complied with extended opioid therapy that
had failed to provide functional improvement. He opined that he was a good candidate for a SCS,
noting that he had achieved 60 percent relief from a trial SCS. In a report dated July 18, 2017,
Dr. Warrick reiterated that appellant had tried conservative treatment with medication and
undergone lumbar facet injections with only moderate relief. He again noted that the trial SCS
had reduced his pain and improved his level of function.
OWCP procedures provide that, regarding requests for spinal surgery, the DMA should
evaluate the request and, if his opinion on the need for surgery is negative or equivocal, OWCP
should ask the attending physician to submit a report with the required data or refer appellant for
a second opinion physician.13 Upon receipt of the attending physician’s report, it should again
submit the case record to the DMA for review. Dr. Warrick provided additional clinical data
regarding the need for surgery in his May 16 and June 27, 2016 reports, submitted after he
performed a SCS trial. OWCP’s, however, did not refer the case back to the DMA for an additional
opinion in accordance with its procedures.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. The claimant has the burden of proof to establish entitlement to compensation. However,
OWCP shares responsibility in the development of the evidence to see that justice is done.14 Once
it undertakes development of the record, it must do a complete job in procuring medical evidence
that will resolve the relevant issues in the case.15
On remand OWCP should request a supplemental report from the DMA regarding whether
appellant’s request for authorization of neuroelectrodes, a spinal generator, and a neurostimulator
implant is medically necessary and causally related to the accepted employment injury.
Following this and other such further development as deemed necessary, OWCP shall issue
a de novo decision.

13

Id.; see also W.H., Docket No. 17-1244 (issued November 7, 2017).

14

See L.B., Docket No. 19-0432 (issued July 23, 2019); William J. Cantrell, 34 ECAB 1223 (1983).

15

Id.

7

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the December 13, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
action consistent with this decision of the Board.
Issued: March 12, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

